In the Supreme Court of Georgia



                                          Decided: May 9, 2016


         S16A0518. DRURY v. THE SECURITY STATE BANK.

      PER CURIAM.

      1. The judgment of the court below is affirmed without opinion pursuant
to Supreme Court Rule 59.
      2. Appellee bank’s request for sanctions pursuant to this Court’s Rule 6,
for filing a frivolous appeal, is hereby granted in the amount of $2,500. The
sanction constitutes a joint and several money judgment in favor of appellee
against appellant and/or appellant’s counsel.
      Affirmed without opinion and penalty imposed. All the Justices concur,
except Benham, J., who dissents as to Division 2.